EXHIBIT 10.1
 
[ptxlogo.jpg]
 
May 10, 2013
 
Dear Mr. Collins:


We are pleased to extend an offer of continued employment to you with Pernix
Therapeutics Holdings, Inc. (the “Company”).  You are being offered a full-time
position as Chief Strategic Officer. You will be expected to work on a full time
basis, which is generally construed to mean forty (40) hours per week at our
primary corporate office in The Woodlands, Texas, and you will be compensated on
a semi-monthly basis, on the 15th and last day of each month.  You will report
directly to the CEO of the Company.  Your compensation package is as follows:


●  
Base salary will be set at $295,000 annually.

●  
Monthly car allowance of $750 to be reduced or increased from time to time as
executive management deems appropriate.

●  
You initially will be eligible for four weeks of vacation time per year.

●  
After six months after the date of this letter, if you and the CEO agree that
you will work half-time, your base salary will be reduced in half.



You will be hired as an at-will employee.  If you are terminated without Cause
(as defined below) or resign with Good Reason (as defined below), you will (i)
be eligible to receive severance equal to your then-current base salary payable
in equal installments over a one year period beginning with the first regular
payroll date following such termination and continuing thereafter at such
intervals as other salaried employees are paid for one year and (ii) be eligible
for health insurance coverage for you and your eligible family members for such
one year period.  “Cause” shall consist of: (i) fraud, libel, slander or any
other willful and deliberate act by you that is damaging to the Company’s
relationships with its customers or suppliers, including, without limitation,
(A) use of alcohol or illegal drugs such as to interfere with the performance of
your obligations hereunder, and (B) conviction of, or entry of a plea of guilty
or no contest to, a felony or any crime involving moral turpitude, dishonesty,
or theft; (ii) your failure to comply with applicable laws or governmental
regulations with respect to the Company’s operations or the performance of your
duties; or (iii) your failure to perform the reasonable duties and
responsibilities typically associated with your position as Chief Strategic
Officer.  “Good Reason” shall consist of (i) a material diminution in your base
compensation; (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report; (iv) a
material change in the geographic location at which you must perform your
duties; or (v) any other action or inaction that constitutes a material breach
by the Company under this letter agreement.  You have the option to receive the
severance payments described above for up to one year as long as you are not
directly competing with the Company in a manner materially detrimental to the
Company’s operations at such time.  You also agree that you will keep the
Company’s confidential information confidential during such time.


You will continue to be eligible for health insurance, dental insurance, life,
short term and long term disability insurance.  Medical and dental insurance is
available for your dependents as well.  Currently, Pernix will pay your family
insurance premium for these benefits with no contribution required from
you.  However, this benefit level could change in the future requiring an
employee contribution, provided that you will not receive benefits less than
others at comparable levels of responsibility. You are eligible for our 401k
plan upon completion of the requirements listed in the Employee Handbook. 
Please read, sign and return the acknowledgement located on the last page of the
handbook. (Provided separately).


Under the Immigration Reform and Control Act (IRCA), our company is required to
verify the identity and work authorization of all newly hired employees. 
Therefore, you may be required to complete the I-9 form upon hire.  Within three
business days of beginning employment, you will need to supply acceptable
documentation (as noted on the enclosed I-9 form) of your identity and work
authorization.
 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
 
OUR COMPANY ADHERES TO A POLICY OF EMPLOYMENT-AT-WILL WHICH ALLOWS EITHER PARTY
TO TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR
WITHOUT CAUSE OR NOTICE.


Your official employment in this capacity begins on May 10, 2013 and you will
receive your first paycheck in the usual course of business.


Sincerely,


/s/Michael Pearce


Michael Pearce
Chairman and CEO
And


/s/James Smith
James Smith
Chairman of the Compensation Committee
 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 



I have read and accept the terms of this employment offer from Pernix
Therapeutics.
 


ACKNOWLEDGEMENT


  /s/Cooper C. Collins            
Cooper C. Collins

 
 
 
Page 3 of 3
 

--------------------------------------------------------------------------------